Case 16-41590-pwb         Doc 43      Filed 10/21/19 Entered 10/21/19 10:42:37       Desc Main
                                      Document     Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

   IN RE:                                           }    CHAPTER 13
   LINDA FAYE PANGLE                                }    CASE NO. R16-41590-PWB
          DEBTOR(S)                                 }    JUDGE BONAPFEL

            MOTION TO CONVERT THIS CASE TO ONE UNDER CHAPTER 7


           COMES NOW, Mary Ida Townson, Standing Chapter 13 Trustee in the above-styled

   matter, and files this Motion to Convert this Case to One Under Chapter 7, respectfully

   showing the Court as follows:

                                                    1.

           The Debtor filed for relief under Chapter 13 of Title 11 on July 8, 2016. The plan

   was confirmed by the Court on September 9, 2016. The Debtor’s plan proposes to cure a

   default on real estate mortgage and to pay secured, priority and general unsecured creditors a

   one hundred percent (100%) dividend based upon the equity in real property.

                                                    2.

           The Debtor’s schedules show real estate located at 1807 Malone Drive, Dalton,

   Georgia with a fair market value of $20,093.00 with no debt load, thus showing a significant

   amount of equity in this property. The Debtor has claims filed in the Chapter 13 case by

   general unsecured creditors with a remaining balance of $12,298.82. The equity in said

   property appears to be sufficient to pay a substantial dividend to unsecured creditors and for

   the Debtor to retain her exemption.




   Mary Ida Townson, Chapter 13 Trustee
   Suite 1600 – 285 Peachtree Center Avenue, N.E.
   Atlanta, Georgia 30303
   (404) 525-1110
   brandik@atlch13tt.com
Case 16-41590-pwb         Doc 43      Filed 10/21/19 Entered 10/21/19 10:42:37            Desc Main
                                      Document     Page 2 of 4


                                                    3.

           The Debtor has failed to comply with this Court’s Order requiring regular monthly

   payments to the Trustee. The Debtor should have paid $16,770.00. The Debtor has paid a

   total of $13,740.54, causing a delinquency of $3,029.46.

                                                    4.

           The Trustee respectfully requests that the Court waive the filing fee for the filing of

   this Motion; or, in the alternative, that the Court defer the payment of said fee until such time

   as this Motion is granted and if there are funds available in the case at that time.

           WHEREFORE, the Trustee requests that this Chapter 13 case be converted to one

   under Chapter 7 pursuant to 11 U.S.C. Section 1307(c)(6) to allow a Chapter 7 Trustee to

   liquidate the subject property and to pay all creditors with a filed and allowed claim, and for

   any other relief that may be just and proper.

           Respectfully submitted this 21st day of October, 2019.


                                                                 /s/
                                                          Brandi L. Kirkland
                                                          Attorney for the Chapter 13 Trustee
                                                          GA Bar No. 423627




   Mary Ida Townson, Chapter 13 Trustee
   Suite 1600 – 285 Peachtree Center Avenue, N.E.
   Atlanta, Georgia 30303
   (404) 525-1110
   brandik@atlch13tt.com
Case 16-41590-pwb         Doc 43      Filed 10/21/19 Entered 10/21/19 10:42:37         Desc Main
                                      Document     Page 3 of 4


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

   IN RE:                                           }   CHAPTER 13
   LINDA FAYE PANGLE                                }   CASE NO. R16-41590-PWB
          DEBTOR(S)                                 }   JUDGE BONAPFEL

       NOTICE OF HEARING ON MOTION TO CONVERT TO CHAPTER 7 CASE

           PLEASE TAKE NOTICE that Mary Ida Townson, Standing Chapter 13 Trustee,
   has filed a Motion to Convert and related papers with the Court seeking an Order Converting
   the above-referenced Chapter 13 case.

          PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on
   November 25, 2019 at 10:00 a.m. in Courtroom 342, United States Courthouse, 600 East
   First Street, Rome, GA 30161.

           Your rights may be affected by the Court’s ruling on these pleadings. You should
   read these pleadings carefully and discuss them with your attorney, if you have one in this
   bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do
   not want the Court to grant the relief sought in these pleadings or if you want the Court to
   consider your views, then you and/or your attorney must attend the hearing. You may also
   file a written response to the pleading with the Clerk at the address stated below, but you are
   not required to do so. If you file a written response, you must attach a certificate stating
   when, how and on whom (including addresses) you served the response. Mail or deliver
   your response so that it is received by the Clerk at least two business days before the hearing.
   The address of the Clerk’s Office is Clerk, U.S. Bankruptcy Court, Room 339, 600 East
   First Street, Rome, Georgia 30161. You must also mail a copy of your response to the
   undersigned at the address stated below.

                                                               /s/
                                                        Brandi L. Kirkland
                                                        Attorney for the Chapter 13 Trustee
                                                        GA Bar No. 423627




   Mary Ida Townson, Chapter 13 Trustee
   Suite 1600 – 285 Peachtree Center Avenue, N.E.
   Atlanta, Georgia 30303
   (404) 525-1110
   brandik@atlch13tt.com
Case 16-41590-pwb         Doc 43      Filed 10/21/19 Entered 10/21/19 10:42:37        Desc Main
                                      Document     Page 4 of 4


   R166-41590-PWB
                                     CERTIFICATE OF SERVICE


           I, Brandi L. Kirkland, certify that I am over the age of 18 and that on this day, I

   caused a copy of the foregoing Motion to Convert to be served via first class U.S. Mail, with

   adequate postage prepaid on the following persons or entities at the addresses stated:

           Linda Faye Pangle
           2808 Waring Rd, NW
           Dalton, GA 30721-7878

           I, Brandi L. Kirkland, certify that I am over the age of 18 and that on this day, I

   electronically filed the foregoing Motion to Convert using the Bankruptcy Court’s Electronic

   Case Filing program, which sends a notice of this document and an accompanying link to this

   document to the following parties who have appeared in this case under the Bankruptcy

   Court’s Electronic Case Filing program:

           Seager & Associates, LLC


   Dated: October 21, 2019



          /s/
   Brandi L. Kirkland
   Attorney for the Chapter 13 Trustee
   Georgia Bar Number 423627
   285 Peachtree Center Avenue, Suite 1600
   Atlanta, Georgia 30303
   (404) 525-1110
   brandik@atlch13tt.com




   Mary Ida Townson, Chapter 13 Trustee
   Suite 1600 – 285 Peachtree Center Avenue, N.E.
   Atlanta, Georgia 30303
   (404) 525-1110
   brandik@atlch13tt.com
